This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   MESA GRANDE DEVELOPMENT, LLC,
 3   ELIZABETH GALLEGOS, FRANK
 4   GALLEGOS, and DAVID JONES,
 5   Members,

 6          Plaintiffs-Appellants,

 7 v.                                                                            NO. 33,227

 8   SAN MIGUEL COUNTY, BOARD OF
 9   COUNTY COMMISSIONERS OF
10   SAN MIGUEL COUNTY, COUNTY
11   MANAGER LES MONTOYA, COUNTY
12   PUBLIC WORKS DIRECTOR HAROLD
13   GARCIA, and UNKNOWN COUNTY
14   EMPLOYEES 1-10,

15          Defendants-Appellees.


16 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
17 John F. Davis, District Judge


18 The Ortiz Law Firm, P.C.
19 Matthew E. Ortiz
20 Santa Fe, NM

21 for Appellants

22 Brennan & Sullivan, P.C.
 1 James P. Sullivan
 2 Frank D. Weissbarth
 3 Santa Fe, NM

 4 for Appellees
 5                            MEMORANDUM OPINION

 6 KENNEDY, Chief Judge.

 7   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 8 proposed summary disposition. No memorandum opposing summary affirmance has

 9 been filed, and the time for doing so has expired.

10   {2}   AFFIRMED.

11   {3}   IT IS SO ORDERED.



12                                        ____________________________________
13                                        RODERICK T. KENNEDY, Chief Judge


14 WE CONCUR:



15 ___________________________
16 JAMES J. WECHSLER, Judge



17 ___________________________
18 JONATHAN B. SUTIN, Judge




                                             2